Title: To Thomas Jefferson from Charles Willson Peale, 30 September 1825
From: Peale, Charles Willson
To: Jefferson, Thomas


                        Dear Sir
                        
                            Philadelphia
                            Sepr 31. 1825.
                    When I received your Polygraph, I repaired the springs, then made an essay to write with it, found it stiff—but on putting oil to all the joints, it preformed much better. so that my conclusion was that you neglected to give it oil occasionally. My next opperation was to take the parralells apart in order to examine all the joints—and it does not appear to have worn the pin-holes, indeed I cannot believe they could be sencibly worn in the use of it in a hundred years more. The pivots are steel and the holes are brass the thickness or rather their length; of the width of the wood; consequently so great a surface of contact, that it cannot be the worse for wear, when the motion is so slow in writing. I observed the pieces of quill forming the pen was long, therfore liable to be mooved from the proper position, also unsteady, therefore I think, it preferable to use metal pens, which are made by an artist here who makes an abundance of them. I choose those made of Gold as more serviceable, and they only cost one dollar each. I had that on the left hand made with 3 slits, because then it might be broader and hold more Ink than that mooved by your hand. the advantages must be apparent to you. I have no charge against you &  shall only take from Mr Haskell two dollars for the gold pens. I would be very undeserving of your friendship if I did not feel a pleasure in doing any little service you may require of me, and I begg of you to endulge me in the gratification I have in being able to serve you.I have wrote this letter with your Polygraph and find it performing as well as I believe can be done with one so compact in all its parts. I shall now pack it up again, and send it to Mr Haskell.ever with high respect your friend
                        C. W. Pealealthough those gold pens will wear a long time without requiring dressing, yet with great use they  must require mending—therefore I send you by Mr Haskell a piece of wood of this shapes with [GRAPHIC IN MANUSCRIPT] the pen having its point inserted in one of the slits. you may observe that the slits have an oblike & opposit direction to fit the different sides of the pen and a small fine file to dress it. doubtless you have among your tools files of all descriptions.I am flattered with the hope that the substitution of the gold Penns will meet your approbation—I have only to add that will make the repairs necessary to your other Polygraf, as soon as it come to hand
                        C. W. P—eOctr 5th 1825.